Appeals (1) from a judgment of the Supreme Court (Kane, J.), entered April 6, 1992 in Sullivan County, which, in a proceeding pursuant to CPLR article 78, dismissed the petition for lack of personal jurisdiction, and (2) from a judgment of said court, entered April 15, 1992 in Sullivan County, which granted respondents’ motion to dismiss the petition for failure to exhaust administrative remedies.
Petitioner’s appeal of the judgment entered April 6, 1992, which dismissed the proceeding for lack of personal jurisdiction, has been rendered moot by Supreme Court’s subsequent judgment in which it considered the petition and dismissed it for failure to exhaust administrative remedies (see, Ruggerio v Ruggerio, 173 AD2d 595). As to the April 15, 1992 judgment, we find that Supreme Court properly dismissed the petition for failure to exhaust administrative remedies (see, Matter of Roberts v Coughlin, 165 AD2d 964). We also find that none of the exceptions to the exhaustion doctrine are applicable in this case (see, supra). We have considered petitioner’s other arguments and find them to be without merit.
Weiss, P. J., Levine, Mahoney, Casey and Harvey, JJ., concur. Ordered that the appeal from the judgment entered April 6, 1992 is dismissed, as moot, without costs. Ordered that the judgment entered April 15, 1992 is affirmed, without costs.